11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Jacob Adam Joseph Smith,                        * From the 142nd District Court
                                                  of Midland County,
                                                  Trial Court No. CR50490.

Vs. No. 11-19-00222-CR                          * June 10, 2021

The State of Texas,                             * Opinion by Trotter, J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court and the district clerk’s bill of cost to delete
the $7,000 court-appointed attorney’s fees and the $3,381 court reporter’s record
fee. As modified, we affirm the judgment of the trial court.